internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc dom corp-plr-117859-00 date date number release date index number distributing x shareholder shareholder employee employee state a a dear this is in reply to a letter dated date in which rulings were requested as to the federal_income_tax consequences of a proposed transaction additional information was submitted in separate letters the facts submitted for considered are substantially as set forth below distributing is a state a corporation that has elected to be treated as a subchapter_s_corporation under sec_1361 distributing is engaged in the business of operating x franchises in state shareholder and his wife shareholder together the shareholders each own of distributing’s outstanding_stock financial information has been received indicating that distributing has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years the x franchiser requires that the franchisee be an individual shareholder individually is the franchisee for the franchises operated by distributing the franchise agreement does not allow the franchise agreement to be assigned except for assignments qualifying under the terms of the franchise agreement and subject_to the approval by the franchiser excepted in limited situations such as the situation described below the franchiser only allows the franchisee to operate the business in corporate form where the shares of the corporation are wholly owned and controlled by the franchisee employee the shareholder’s son and employee the shareholder’s daughter currently own their own x franchises in shareholders’ market trade area each are approved by the franchiser to obtain additional franchises in their respective trade area franchiser has a policy not to grant a franchise right to an individual in another franchisee’s trade area because part of the franchises operated by distributing are within the same trade area as employee employee could and would object to the franchiser granting the franchises to another individual likewise because the other franchises operated by distributing are within the same trade area as employee employee could and would object to the franchiser granting the x franchises to another individual due to shareholder 1’s serious health conditions and the shareholders advanced age shareholder cannot continue to fulfil his obligations under the franchise agreement the franchiser has agreed to allow shareholder to retain the franchises provided that employee and employee a conduct the business of each of the franchises in their respective trade area in accordance with the terms and conditions of the franchise agreement b currently obtain equity interests in a corporation operating the business in their respective trade area and c will subsequently receive all of the remaining equity_interest in the respective corporations to satisfy the franchiser’s requirements and retain the franchises the shareholders and distributing propose the following transactions i ii iii distributing will transfer the assets and liabilities associated with the franchises located in employee 2's trade area the transferred property to a newly formed corporation controlled in exchange for all of controlled’s stock distributing will distribute all of the newly acquired controlled stock to distributing’s shareholders shareholder and shareholder shareholder and shareholder will then transfer by gift up to approximately a of the distributing stock to employee and up to approximately a of the controlled stock to employee in connection with the proposed transaction it has been represented that a b no part of the consideration to be distributed by distributing will be received by any person as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the distribution distributing and controlled each will continue the active_conduct of its respective businesses independently and with its separate employees the distribution of the stock of controlled is carried out for the corporate business_purpose of providing an equity_interest in each corporation distributing and controlled to the prospective key_employee of each corporation there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the transaction except for the proposed gifting of shares to employee and employee there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock payments made in connection with all continuing transaction if any between distributing and controlled will be for fair_market_value based on c d e f g h i j k l m n o terms and conditions arrived at by the parties bargaining at arm’s length neither distributing nor controlled is an investment_company as defined in sec_368 and iv distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1361 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled sec_1361 defines s_corporation as with respect to any taxable_year a small_business_corporation that has an effective sec_1362 election a small_business_corporation may make a sec_1362 election for any taxable_year at any time during the preceding tax_year or at any time during the tax_year on or before the 15th day of the third month of the tax_year sec_1362 if the corporation makes an election on or before the 15th day of the third month of the tax_year that election is treated as made for the next taxable_year if the corporation did not meet the definition of a small_business_corporation for the entire tax_year before the date of the election sec_1362 sec_1361 defines small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate certain trusts and certain organizations who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 states that a sec_1362 election is terminated whenever at any time on or after the first day of the first tax_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation sec_1_1368-2 of the income_tax regulations provides that if an s_corporation with accumulated_earnings_and_profits transfers a part of its assets constituting an active trade_or_business to another corporation in a transaction to which sec_368 applies and immediately thereafter the stock and securities of the controlled_corporation are distributed in a distribution or exchange to which sec_355 or so much of sec_356 as relates to sec_355 applies the aaa of the distributing_corporation immediately before the transaction is allocated between the distributing_corporation and the controlled_corporation in a manner similar to the manner in which the earnings_and_profits of the distributing_corporation are allocated under sec_312 see sec_1_312-10 based solely on the information submitted and the representations set forth above we rule as follows the transfer by distributing to controlled of the transferred property to newly created controlled in exchange for controlled common_stock and the assumption by controlled of certain related liabilities followed by a distribution of the controlled common_stock by distributing as described above will be a reorganization within the meaning of sec_368 of the code and distributing and controlled will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of the transferred property to controlled in exchange for controlled common_stock sec_361 and sec_357 of the code no gain_or_loss will be recognized by controlled upon receipt of the transferred property from distributing in exchange for controlled common_stock sec_1032 of the code the basis of the transferred property received by controlled will be the same as the basis of such property in the hands of distributing immediately prior to the transfer sec_362 of the code the holding_period of the transferred property received by controlled will include the period during which such property was held by distributing sec_1223 of the code no gain_or_loss will be recognized to and no amount shall be includible in the income of the shareholders upon receipt of the controlled stock in the distribution described above sec_355 of the code see revrul_75_337 1975_2_cb_124 no gain_or_loss will be recognized by distributing upon the distribution of all of its stock of controlled as described above sec_361 of the code the aggregate basis of the controlled and distributing common_stock in the hands of the shareholders immediately after the distribution of controlled stock to the shareholders will equal the aggregate basis of the distributing common_stock held by the shareholders immediately prior to such distribution allocated in proportion to the fair_market_value of each in accordance with sec_358 and c of the code and the regulations promulgated thereunder the holding_period of the controlled stock received by the shareholders in the transaction will include their holding_period of the distributing stock provided that such stock is held as a capital_asset on the date of the distribution sec_1223 of the code as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the regulations distributing’s aaa immediately before the transaction will be allocated between distributing and controlled in a manner similar to the manner in which distributing's earnings_and_profits will be allocated under sec_312 provided that distributing immediately distributes the stock of controlled distributing’s momentary ownership of controlled’s stock as part of a divisive_reorganization under sec_368 will not cause controlled to have an ineligible shareholder under sec_1361 therefore controlled will be eligible to make an s_corporation_election under sec_1362 for its first taxable_year provided that controlled otherwise meets the requirements under sec_1361 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion as to whether distributing's s_corporation_election is otherwise valid or whether an election of s_corporation treatment by controlled will be otherwise valid moreover we express no opinion on the estate and gift_tax consequences of any part of the transaction this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely jasper l cummings associate chief_counsel by lewis k brickates assistant to the branch chief
